PER CURIAM.
Motion for an appeal from a judgment of the Boyd Circuit Court, which dismissed the complaint in an action in which the Tri-State Plumbing & Heating Corporation sought to enforce a mechanic’s lien, in the amount of $1,458, against the owners of certain real estate. We have examined the complaint and we agree with the trial court that it fails to state a claim upon which relief can be granted. It does not allege any contract with or- written consent by the owners. The allegation that the owners were obligated, by agreement with their tenant, to pay for the kind of improvements made by the plaintiff, does not warrant relief on the theory of unjust enrichment.
The motion for an appeal is overruled, and the judgment is affirmed.